DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/30/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Response to Amendment
Claims 1, 9, 10 are amended.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/21/2022, with respect to claims 1-15 and the Abstract have been fully considered and are persuasive.  The interpretation of the claims and the objection of the Abstract has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially the ground fault current measurement unit turns on all the switches of either the upper arms or the lower arms of the three half-bridge circuits, and measures output current values of a plurality of phases generated during the ON period, and the ground fault location determination unit determines a ground fault location based on the output current values measured by the ground fault current measurement unit and the output current values measured by the interphase short-circuit current measurement unit. The closest prior art of record is Ibori et al. Japanese Patent Document JP 2016-226243 A (hereinafter “Ibori”), Hirota et al. Japanese Patent Document JP H08-308244 A (hereinafter “Hirota”), Tateda et al. U.S. Patent Application 2015/0340977 (hereinafter “Tateda”), Horikoshi et al. U.S. Patent Application 2011/0241590 (hereinafter “Horikoshi”), Kirchler et al. Austrian Patent Document AT 406620 B (hereinafter “Kirchler”), Tsukimoto Japanese Patent Document JP 2017-051047 A (hereinafter “Tsukimoto”), and Kageyama et al. Japanese Patent Document JP 2017-229172 A (hereinafter “Kageyama”). Regarding claim 1, Ibori teaches a power conversion device (i.e. power converter 1)(fig.1) that includes a plurality of switches (refer to inverse converter circuit 4)(fig.1) formed of semiconductors (implicit) and drives a three-phase motor (i.e. three-phase motor 10)(fig.1) connected by a three-phase cable (i.e. cable 9)(fig.1) by controlling ON/OFF of the switches (implicit)(refer to abstract), the device comprising: a forward converter circuit (i.e. forward converter circuit 2)(fig.1) that is configured to include diodes (implicit) and converts AC power from a power source into DC power (implicit); an inverse converter circuit (i.e. inverse converter circuit 4)(fig.1) configured to include three half-bridge circuits (implicit)(refer to switching elements Ua, Ub, Va, Vb, Wa, Wb)(fig.1) for controlling a current supplied to the motor (implicit); a plurality of driver circuits (implicit)(refer to driver circuit 22)(fig.1) for driving the plurality of switches forming the half-bridge circuits (implicit); a control circuit (i.e. control unit 21)(fig.1) for controlling the driver circuits (implicit); and an information output means (i.e. display 6, transmitter 7, and relay 14)(fig.1) for providing notification of an internal state of the device to an outside (implicit), wherein the control circuit includes a ground fault current measurement unit, an interphase short-circuit current measurement unit, and a ground fault location determination unit, when investigating a location of a ground fault occurring in the cable and the motor (refer to control circuit 5)(fig.1), the interphase short-circuit current measurement unit turns on a switch of an upper arm of one phase of the three half-bridge circuits and a switch of a lower arm of a phase different from the one phase (refer to fig.3), and measures output current values of a plurality of phases generated during a period of time for which both the switches are ON (refer to fig.3), however Ibori does not teach the ground fault current measurement unit turns on all the switches of either upper arms or lower arms of the three half-bridge circuits, and measures output current values of a plurality of phases generated during the ON period, and the ground fault location determination unit determines a ground fault location based on the output current values measured by the ground fault current measurement unit and the output current values measured by the interphase short-circuit current measurement unit. Hirota (figures 14-16), Tateda (figures 3-7), Horikoshi (figure 6), Kirchler (figure 2), Tsukimoto (figure 6), and Kageyama (figure 32) all teach similar circuits however they do no teach the ground fault current measurement unit turns on all the switches of either the upper arms or the lower arms of the three half-bridge circuits, and measures output current values of a plurality of phases generated during the ON period, and the ground fault location determination unit determines a ground fault location based on the output current values measured by the ground fault current measurement unit and the output current values measured by the interphase short-circuit current measurement unit. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ibori, Hirota, Tateda, Horikoshi, Kirchler, Tsukimoto, and/or Kageyama to arrive at the claimed invention. Claims 2-10 are allowed based on their dependency on claim 1. Claim 11 is allowed mutatis mutandis the reasons for claim 1 above. Claims 12-15 are allowed based on their dependency on claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839